Citation Nr: 1411391	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 

WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to March 1967.  He died in September 2007.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2008 rating decision in which the RO denied service connection for cause of the Veteran's death.  In April 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In August 2009, the Vice Chairman granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (20009.

In October 2009, the Board remanded the s claim  on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a July 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In October 2011, the appellant and her son testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In March 2012, the Board again remanded the appellant's claim to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a November 2012 SSOC) and returned the matter on appeal to the Board for further consideration.

The Board notes that, while the appellant previously was represented by Disabled American Veterans, in April 2012, the Veteran granted a power-of-attorney in favor of Robert V. Chisholm, a private attorney, with regard to the claim on appeal.  The appellant's current attorney has submitted written argument on her behalf.  The Board has recognized the change in representation.

In October 2013, the Veteran's representative submitted additional medical evidence directly to the Board.  Although the representative initially requested that the case be returned to the RO for consideration of this evidence, in February 2014, the Veteran's representative submitted a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file  does not include any documents. 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.   The Veteran's death certificate lists his cause of death as pneumonia due to or as a consequence of congestive heart failure, atherosclerosis and chronic obstructive lung disease, with ventricular tachycardia listed as a significant condition contributing to death but not resulting in the underlying cause.  
 
3.  The most probative medical opinion to address the question of medical relationship between a disability of service origin and the Veteran's death found it as likely as not that the Veteran's service-connected psychotic depressive reaction, with anxiety reaction, substantially contributed to his death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The appellant is seeking service connection for the cause of the Veteran's death.  She avers that the Veteran's service-connected psychiatric disability caused and/or contributed to the disabilities that caused his death.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, , VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b) ;38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.

In this case, as reflected on his death certificate, the Veteran died in September 2007 from pneumonia due to or as a consequence of congestive heart failure, atherosclerosis and chronic obstructive lung disease (COPD), with ventricular tachycardia listed as a significant condition contributing to death but not resulting in the underlying cause.  At the time of his death, service connection was in effect for psychotic depressive reaction, with anxiety reaction; abrasive scar upper left chest; and, post operative residual scar of the left leg.  

The Board notes that the appellant was previously advised that service connection was in effect for a malignant tumor of the lung (hence she previously contended that a service-connected malignant respiratory disorder caused the pneumonia which caused the Veteran's death).  However, an April 2011 report of contact reflects that the appellant was notified that this was error; service connection was not in effect for malignant tumor of the lung.  Rather, the June 1972 rating decision erroneously entered a diagnostic code pertaining to lung disorders (instead of diagnostic code pertaining to skin disorders) when evaluating the service-connected scar of the left leg.

Service treatment records document treatment for numerous respiratory infections.  A March 1958 chest x-ray revealed bronchial markings consistent with bronchitis.  Further, a November 1966 x-ray revealed a fibrotic parenchymal disease superimposed over the right 5th  anterior rib and involving the costophrenic angle.  Nevertheless, a December 1966 EKG was normal.  Moreover, on January 1967 Medical Board examination, the heart, lungs and chest were clinically evaluated as normal.  However, in the contemporaneous medical history, the Veteran reported a history of shortness of breath and pain or pressure in chest.  

Post service hospital reports in April 1967 and from April to May 1972 show that the Veteran's physical examination was within normal limits.  Importantly, post service private treatment records showed a long history of treatment for his service-connected bipolar disorder with lithium.  A February 2006 private treatment record reflects an observation that chronic use of lithium may have contributed to renal damage.  A December 2006 record shows that the Veteran's lithium was adjusted because he was having frequent heart racing and palpitations.  Follow up private treatment records continue to show that the Veteran was taking lithium on a regular basis.  

Prior to his death in September 2007, the Veteran was hospitalized for shortness of breath and hypoxia and it was determined that he had a COPD exacerbation.  On follow up consultation, the impression was acute metabolic delirium; rule out lithium toxicity.  He was hospitalized again that same month immediately prior to his death at Baptist Memorial Hospital.  At that time he was diagnosed with pneumonia, congestive heart failure, congestive cardiomyopathy, atherosclerotic heart disease, COPD and ventricular tachycardia.  The Veteran's condition continued to decline until he passed away.  

During an October 2011 Board video-conference hearing, the appellant and her 
son testified, generally, that the Veteran's service-connected psychiatric disability caused or aggravated his heart disorder which was a contributory factor to the Veteran's death.
	
In a November 2011 private treatment record, the Veteran's cardiologist, David H.S. Iansmith, M.D., noted that the Veteran had received treatment for his cardiovascular disease for numerous years at the facility prior to his death.  The cardiologist listed the Veteran's causes of death, as noted on the death certificate, and also commented that the Veteran suffered from bipolar psychiatric disorder which certainly may have contributed to his significant atherosclerotic disease.  The cardiologist found that the Veteran's death from pneumonia and congestive heart failure was multifactorial and bipolar disorder was certainly a part of the contributing factors.

In a separate November 2011 private treatment record, another physician, David B. Wright, M.D., noted that medical literature was replete with reports of an association between bipolar disease and cardiovascular disease.  The physician indicated that a well-known study conducted in 2004 found that psychological factors ranked third on a list of the top nine risk factors for heart disease.  The physician thus concluded that there was an established association between psychiatric disability and heart disease.

The appellant has also submitted various internet research articles indicating a general relationship between psychiatric disabilities and heart disorders.  

In a March 2012 remand, the Board determined that while, collectively, the above-cited evidence suggested a possible relationship between the Veteran's death, resulting, in part, from cardiac disability and his service-connected psychiatric disability, such evidence, to include the speculative medical comment in the 2011 private treatment record, and the general internet research articles that are not specific to this Veteran was not sufficient, alone, to grant the benefit sought on appeal.  See, e.g., Winsett v. West, 11 Vet. App. 420, 424 (1998) and Wallin v. West, 11 Vet. App. 509, 514 (1998).  Accordingly, the Board remanded the case to obtain a VA medical opinion.

In an October 2012 opinion, a VA physician determined that the Veteran's death was not caused by an in-service injury, event or illness.  The physician rationalized that while there is an association of increased cardiac morbidity and mortality in those with bipolar disorder, this association has not been clearly delineated.  It was noted that, for instance, the association could be multifactorial such as a common disturbance to both, state of illness, resultant effects on lifestyle and healthcare, etc.  Without clear definition of the relationship of bipolar disorder to cardiovascular disease, it is impossible to attribute causality to the Veteran's mood disorder.  Several medications cited were used at remote periods in time and they would not be thought to have any effect in the time immediately preceding his death.  The physician indicated that, while lithium has been associated with arrhythmias, the Veteran's progressive pulmonary (pneumonia, COPD) and chronic cardiac disease and failure provide adequate explanation for his arrhythmia.  There was no indication that lithium was etiologic in any cardiac irregularities near time of death.  The physician thus concluded that, while there may be general associations between bipolar psychosis and cardiac morbidity and mortality, there was insufficient evidence to attribute this Veteran's specific bipolar disorder as causal to the pulmonary and cardiac failure resulting in his death, especially given evidence of pneumonia and infectious processes as precipitants.  
      
Previously, the Board determined that the October 2012 VA examiner's opinion was insufficient to resolve the matter on appeal,  While the VA physician noted the two November 2011 private opinions and medical literature, the physician did not adequately address and discuss them, as directed by the Board.  The physician also incorrectly stated that the Veteran's psychiatric medications were only used at remote periods.  However, the medical evidence documents that the Veteran had been on Lithium from 1972 until his death in 2007.  Moreover, as observed above, a little over a week prior to his death, the Veteran's doctor indicated a possibility of lithium toxicity and in December 2006, the Veteran's lithium dose was adjusted due to his heart racing and palpitations.  
 
Moreover, given the reports of shortness of breath in service and chest pain in service, the Board also found that a medical opinion was needed to determine whether the diseases that caused or substantially contributed to the Veteran's death, mainly congestive heart failure, atherosclerosis, COPD, and ventricular tachycardia, were related to the Veteran's active service.  As such, the Board previously referred this case for an independent medical opinion.  

An outside medical opinion was prepared in March 2013.  The examiner determined that the November 2011 private opinions were insufficient because the opinion by Dr. Wright relied on a case control study, which while it generated hypothesis about what risk factors may cause a certain disease, it could not be definitive by any means.  Moreover, the other November 2011 private opinion by Dr. Iansmith provided no supporting data.  The examiner also found that since the internet articles submitted by the appellant were also insufficient to establish causation because the studies were cross-sectional and a cross-sectional study cannot determine if a confounding variable exists that is related to both conditions.  The examiner also observed that the Veteran's previous medications used to treat his bipolar disorder could not have contributed to his death if he was not taking them at that time of death. 

The examiner concluded that the Veteran's death was most likely caused by his advanced cardiac and pulmonary disease.  He continued that while there are scientific articles suggesting an association between psychiatric disease and cardiovascular disease, they do not suggest causality.  Therefore, it was less likely than not that that Veteran's active duty service caused or contributed substantially to his death.  The examiner concluded that it was also less likely than not that the Veteran's psychiatric illness caused or contributed substantially to his death.  

However, the examiner determined that the Veteran's previous medications used to treat bipolar disorder could not have contributed to his death if he was not taking them at the time of his death.  Nevertheless, private treatment records at the time of the Veteran's death showed that he was continuing to take lithium.  Moreover, the examiner failed to offer an opinion as requested as to whether any of the disabilities listed on the Veteran's death certificate that caused or contributed substantially or materially to cause the Veteran's death - mainly pneumonia, congestive heart failure, atherosclerosis, COPD, and ventricular tachycardia - had manifested during the Veteran's active service or was otherwise causally related to his active duty service.  As such, the Board requested an addendum opinion.  

The same examiner prepared an addendum opinion in April 2013.  The examiner indicated that there was no information regarding lithium level during the final hospitalization so he could not say that there was a greater than 50 percent likelihood that long-standing use of lithium contributed substantially to the Veteran's death.  The examiner also continued that in the absence of any specific testing at the end of active duty service, it was impossible to state whether there was a greater than 50 percent likelihood that any of the diagnoses listed on the death certificate were manifested or causally related to the Veteran's active duty service.  

Subsequent to this opinion, in October 2013, the appellant's representative submitted numerous treatment records, including medication records, pertaining the Veteran's final hospitalization prior to his death that were not considered by the March 2013 independent examiner.  Moreover, in the April 2013 addendum, the examiner did not address the questions specifically asked as he indicated that he could not say that there was "greater than 50 percent likelihood" whereas the examiner was specifically asked to opine whether it was "at least as likely as not (i.e. there is a 50 percent or greater probability)" that the Veteran's longstanding lithium use caused or substantially contributed to his death.  The examiner also did not opine as to whether it was at least as likely as not (i.e. there is a 50 percent or greater probability) that the disabilities that caused or contributed to the Veteran's death manifested in service; instead, he again indicated that he could not state whether there was a greater than 50 percent likelihood.  Essentially, the examiner applied the incorrect standard when proffering his opinions.  Moreover, his opinions were also couched in speculative terms, which essentially amount to "nonevidence."  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

Accordingly, given these deficiencies and in light of the additional medical evidence, the Board obtained another independent medical opinion from a new examiner in December 2013.  After reviewing the claims file, the examiner summarized the pertinent medical evidence and observed a long standing history of treating the Veteran's psychiatric disability with lithium.  The expert noted the February 2006 treatment record that reflected that the chronic use of lithium may have contributed to renal damage.  She also continued that there was a known association between renal dysfunction and the presence of atherosclerotic disease, particularly contributing to the worsening cardiovascular disease.  The expert also noted multiple articles regarding a direct correlation of bipolar disorder and cardiovascular disease.  The examiner observed that overall research did indicate that it was at least as likely as not that the disabilities listed on the Veteran's death certificate at least contributed substantially to the Veteran's death, particularly in light of the long-standing nature of his bipolar disorder and the treatment of the disorder with lithium.  

Importantly, the expert continued that similarly it was at least as likely as not that the Veteran's disability of service origin, the psychotic reaction with anxiety reaction, contributed substantially to the cause of his death.  The expert observed that there was some concern regarding lithium levels in the last one to two weeks of the Veteran's life, which through further evaluation, were found.  There was also appropriate concern that the long standing lithium use may have contributed to renal dysfunction.  Additionally, the renal dysfunction was also thought to be a causative factor in lithium toxicity as one exacerbates the other, due to the know metabolism of lithium through the kidneys.  Further, chronic renal insufficiency was also thought to be a contributing factor to the inability to adequately treat the congestive heart failure the Veteran presented with at the time.  There was multiple documentation of lithium level being checked throughout the remainder of the hospitalization.  The examiner concluded that given the research discussed above as well as the long-standing use of lithium by the Veteran, the Veteran's disability of service origin may have significant contributions to the cause of his death.   

As the examiner reviewed the claims file, including the additional relevant medical evidence pertaining to the period immediately prior to the Veteran's death, as well offered a detailed opinion with sufficient rationale, the Board finds this opinion to be adequate for  appellate review and of great probative value. 

. As noted, the December 2013 medical expert found that it was at least as likely as not that the Veteran's long-standing use of lithium, which had been taken to treat his service-connected psychiatric disability, substantially contributed to the cause of the Veteran's death.  

As discussed above, the remaining opinions of record obtained by the Board have all been found to be deficient as they did not clearly consider all the relevant medical evidence and/or provide sufficient rationale to support the opinions.  As such, they have limited, if any, probative value.  By contrast,  the December 2013 opinion was based on review of all the medical evidence, including relevant private treatment records documenting lithium level at the time of the Veteran's death.  The examiner also relied on medical documentation showing a correlation between bipolar disorder and cardiovascular disease.  The examiner further observed that the Veteran's lithium use had contributed to his renal dysfunction, which was also thought to be a contributing factor to the inability to treat the Veteran's congestive heart failure.  Significantly, her opinion is also supported by the private opinions discussed above.  

In sum, the most probative opinion to  address the question of medical relationship between a disability of service origin and the Veteran's death found it as likely as not that the Veteran's service-connected psychotic depressive reaction, with anxiety reaction, substantially contributed to his death.  While this opinion is not definitive, it was written in terms sufficient to apply the benefit-of-the-doubt doctrine. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

Therefore, in light of the evidence discussed above, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for the cause of the Veteran's death are met. 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


